DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the first and second grooves or bridge segments form a physical marker running perpendicular to the outer circumference and the inner circumference (claims 22 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 25 is objected to because of the following informalities: in claim 25, “connected respective” in line 27 should be replaced with –connected to respective--, and “the shoe” in each of lines 47 and 50 should be replaced with –the horseshoe--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-33 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 22, the added limitation of each of the first groove and the second groove “form a physical marker running perpendicular to the outer circumference and the inner circumference” in lines 22-23 is not supported in the original disclosure. Nowhere is it described in the specification that the grooves each run perpendicular, or at any specific angle for that matter, to the outer and inner circumferences.
In claim 25, the added limitation of each of the first bridge segment and the second bride segment “forming a respective physical marker running perpendicular to an outer circumference and an inner circumference of the shoe” in the last two lines of the claim is not supported in the original disclosure. Nowhere is it described in the specification that the bride segments each run perpendicular, or at any specific angle for that matter, to the outer and inner circumferences.
Therefore, the limitations are deemed to be new matter and should be stricken from the claim.
Claims 23-24, 26-33 and 35-36 are rejected as depending upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, in the limitation reciting each of the first groove and the second groove “form a physical marker running perpendicular to the outer circumference and the inner circumference” in lines 22-23, it is unclear how a groove can be perpendicular to a circumference, which is inherently curved. The term “perpendicular” is defined as “forming a right angle with each other or with a given line or plane” (https://www.merriam-webster.com/dictionary/perpendicular), and a circumference of a horseshoe is not a line or plane but is curved. Although a groove may conceivably be perpendicular to a tangent line having some relation to a circumference, for example, it cannot be perpendicular to a curved circumference.
In claim 25, it is unclear whether “a longitudinal centerline” in line 29 is the same as or distinct from the previously recited “a centerline” (line 16). For examination purposes, the limitations will be treated as the same because they appear to be defining the same centerline. In addition, in the limitation reciting each of the first bridge segment and the second bride segment “forming a respective physical marker running perpendicular to an outer circumference and an inner circumference of the shoe” in the last two lines of the claim, it is unclear how a bridge segment can be perpendicular to a circumference, which is inherently curved. The term “perpendicular” is defined as “forming a right angle with each other or with a given line or plane” (https://www.merriam-webster.com/dictionary/perpendicular), and a circumference of a horseshoe is not a line or plane but is curved. Although a bridge segment may conceivably be perpendicular to a tangent line having some relation to a circumference, for example, it cannot be perpendicular to a curved circumference.
Claim 28 recites the limitation "the ground groove" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24, 26-27, 29-33, and 35-36 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 and 26-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber (DE 10 2008 060198 A1, USPTO human translation provided on PTO-892) in view of Strandell et al. (US 4268948).
Re Claim 22, Luber, as best understood (see 112(b) rejections, supra), teaches a shoe configured to be attached to a hoof of a horse (see, e.g., translation at claims 1 and 13), the shoe comprising:
A support surface (1.1) facing the hoof when attached directly thereto (see translation at claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing”);
An exposed ground-facing surface (1.2; see Fig. 1 and translation at paragraph [0014]) facing a ground surface when the support surface is attached to the hoof (see id.);
A first leg (2) and a second leg (2’), each of the first and second legs having a plurality of holes (8, 8’) arranged in a recess on the ground-facing surface (see figure 1; Applicant has conceded in the parent 15/290,792 and 16/686,481 applications that the Examiner’s findings are accurate); 
A bridge (3); and
A second groove (5) formed in a center on a surface of the bridge (Fig. 1; see translation at paragraph [0022]), describing separation point 5 provided for example by perforation or trench-shaped notches), the second groove being configured to be cut or sawed through to permit the shoe to follow lateral and medial changes in the hoof and to stimulate blood circulation in the horse (note this is an intended use limitation, and the translation at paragraph [0025] describes ref. 5 being severed by means of a suitable tool and the translation at paragraphs [0003] and [0005]-[0006] describes the horseshoe allowing widening of the hoof, thus, second groove 5 is capable of being cut or sawed through to permit the shoe to follow lateral and medial changes in the hoof and to stimulate blood circulation in the horse), and the second groove being on the ground-facing surface (see figure 1),
the second groove extending between an outer circumference of the bridge and an inner circumference of the bridge (see figure 1 showing ref. 5 extending through the area of the bridge between the inner and outer circumference) to form a physical marker running perpendicular to the outer circumference and the inner circumference (see Fig. 1) such that that bridge has a reduced thickness at the second groove (Fig. 1; see translation at paragraph [0022]), describing separation point 5 provided for example by perforation or trench-shaped notches, where the notches necessarily have a reduced thickness), wherein a side of the bridge along the inner circumference is free (see figure 1),
The shoe being a single unitary piece (see id.), rigid, and composed of a material including a metal (see translation at paragraphs [0014] and [0022]) or a polymer or a combination thereof.
Luber does not expressly teach a first groove formed in a center on opposite surfaces of the bridge from the second groove, the second groove being directly opposite and co-aligned with the first groove, the first groove extending, just like the second groove, between an outer circumference of the bridge and an inner circumference of the bridge to form a physical marker running perpendicular to the outer circumference and the inner circumference such that the bridge has a reduced thickness between the first and second grooves.
Strandell et al. teach a flat, metal workpiece 11 having a first groove and a second groove formed in a center on opposite surfaces (Fig. 1, for example, shows two grooves on opposite surfaces of ref. 11; Abstract; col 1, ln 4-13), the second groove being directly opposite and co-aligned with the first groove (Fig. 1), each of the first groove and the second groove extending between an outer portion and an inner portion of the workpiece to form a physical marker running perpendicular to the outer portion and the inner portion (col 4, ln 14-15 and 65-68; Fig. 1) such that the workpiece has a reduced thickness between the first and second grooves (Fig. 1, for example) in order to provide for loss of only a small amount of metal during the cutting process (col 4, ln 65-68) and to reduce the risk of surface crack formation (col 5, ln 44-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe of Luber to include a first groove formed in a center on opposite surfaces of the bridge from the second groove, the second groove being directly opposite and co-aligned with the first groove, the first groove extending, just like the second groove, between an outer portion and an inner portion of the workpiece to form a physical marker running perpendicular to the outer portion and the inner portion such that the workpiece has a reduced thickness between the first and second grooves as taught by Strandell et al. in order to provide for loss of only a small amount of metal during the cutting process and to reduce the risk of surface crack formation. Please note, because the first groove is directly opposite and co-aligned with the second groove in the combination of references, the first groove extends between the outer circumference and the inner circumference of the bridge, just like the second groove of Luber.
Re Claim 23, Luber as modified by Strandell et al. teaches that a segment of maintaining material is defined between respective bottom surfaces of the first and second grooves (see Strandell et al., Fig. 1).
Re Claim 24, Luber as modified by Strandell et al. does not expressly teach that the first groove defines a depth that is at least 50% of the thickness dimension of the bridge. It is noted, however, that during the shoeing process of Luber, the support groove achieves a depth that is at least 50% of the thickness dimension of the bridge. See Luber figure 2 and translation at paragraph [0025].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the first groove of Luber as modified by Strandell et al. to be at least 50% of the thickness dimension of the bridge, in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the horseshoe to a hoof. Applicant’s Specification does not allege any criticality of a thickness of the maintaining material (see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 26, Luber does not expressly teach a support groove extending into the support surface so that a bottom of the support groove defines a boundary of the segment of maintaining material.
Strandell et al. teach a flat, metal workpiece 11 having a support groove (upper groove of the two directly opposite and co-aligned grooves in Fig. 1, for example; Abstract; col 1, ln 4-13) extending into the support surface (upper surface of ref. 11) so that a bottom of the support groove defines a boundary of the segment of maintaining material (see area of reduced thickness between the two grooves in Fig. 1, for example) in order to provide for loss of only a small amount of metal during the cutting process (col 4, ln 65-68) and to reduce the risk of surface crack formation (col 5, ln 44-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe of Luber to include a support groove extending into the support surface so that a bottom of the support groove defines a boundary of the segment of maintaining material such that the workpiece has a reduced thickness between the first and second grooves as taught by Strandell et al. in order to provide for loss of only a small amount of metal during the cutting process and to reduce the risk of surface crack formation. 
Re Claim 27, Luber as modified by Strandell et al. teaches that the bottom of the support groove defines an upper boundary of the segment of the maintaining material (see Strandell et al. figure 1, for example) and the dividable horseshoe further comprises: a ground groove (in Strandell et al., upper groove of the two directly opposite and co-aligned grooves in Fig. 1, for example, Abstract, col 1, ln 4-13; Luber, Fig. 1, see translation at paragraph [0022] describing separation point 5 provided for example by perforation or trench-shaped notches) extending into the ground-facing surface so that a bottom of the ground groove defines a lower boundary of the segment of maintaining material (see Strandell et al. figure 1, for example; Luber, Fig. 1).
Re Claim 28, Luber as modified by Strandell et al. teaches that the support groove and the ground groove each defines a depth dimension (depth of upper groove and lower groove, respectively, in Fig. 1 of Strandell et al.). 
Luber as modified by Strandell et al. does not expressly teach that the depth dimension of the support groove is deeper than the depth dimension of the ground groove. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support groove of Luber as modified by Strandell et al. to be deeper than the ground groove, in order to minimize the depth of the ground groove where possible and prevent ground debris from entering the ground groove during use of the horseshoe. Applicant’s Specification discloses no criticality of which groove is deeper. See Spec. at 7:26-30.
Re Claim 29, Luber as modified by Strandell et al. teaches that the segment of maintaining material that is defined by respective bottom surfaces of the support groove and the ground groove defines a thickness of the maintaining material (see figure 1 of Strandell et al.).
Re Claim 30, Luber as modified by Strandell et al. does not expressly teach whether the support groove defines a depth that is at least 50% of the thickness dimension of the bridge. It is noted, however, that during the shoeing process of Luber, the support groove achieves a depth that is at least 50% of the thickness dimension of the bridge. See Luber figure 2 and translation at paragraph [0025].
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the support groove of Luber as modified by Strandell et al. to be at least 50% of the thickness dimension of the bridge, in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the horseshoe to a hoof. Applicant’s Specification does not allege any criticality of a thickness of the maintaining material (see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 31, Luber as modified by Strandell et al. does not expressly teach that the support groove has a greater depth than the ground groove.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support groove of Luber as modified by Strandell et al. to have a greater depth than the ground groove, in order to minimize the depth of the ground groove where possible and prevent ground debris from entering the ground groove during use of the horseshoe. Applicant’s Specification discloses no criticality of which groove is deeper. See Spec. at 7:26-30.
Re Claim 32, Luber as modified by Strandell et al. teaches that at least one of the support groove and the ground groove defines a flat bottom surface (see Strandell et al. Abstract, col 1, ln 4-13, and col 2, ln 36-48 describing the tip/end edge of the groove-forming tool being straight, thus, forming a groove having a flat bottom surface) and a squared U-shape cross-sectional profile (see Strandell et al. Fig. 1 showing a U-shape cross-sectional profile and Abstract, col 1, ln 4-13, and col 2, ln 36-48 describing the tip/end edge and side faces being straight, thus, forming a groove having squared off U-shaped cross-section).
Re Claim 33, Luber as modified by Strandell et al. teaches that the depths of the support and ground grooves together remove a up to 75% of a thickness of the bridge (see Strandell et al. at figures 1-2).
Claims 25 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber (DE 10 2008 060198 A1, USPTO human translation provided on PTO-892).
Re Claim 25, as best understood (see 112(b) rejections, supra), Luber teaches a dividable horseshoe that is dividable from a one-piece horseshoe (see figure 1) into a two-piece horseshoe (see figure 2) during a horse shoeing procedure in which the dividable horseshoe is attached to a hoof (see translation at paragraphs [0022]-[0026]), the dividable horseshoe comprising:
A shoe forward end (see figure 1) defined at a forward half of the dividable horseshoe;
A shoe rearward end (see id.) that is opposite the shoe forward end with the shoe rearward end defined at a rearward half of the dividable horseshoe (see id.);
A ground-facing surface (1.2; see translation at paragraph [0014] and claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing, an upper side (1.2) opposing the underside (1.1)”) that faces downwardly toward the ground when the dividable horseshoe is attached to the hoof of a horse (see id.);
A support surface (1.1; see figure 1) that faces upwardly away from the ground when the dividable horseshoe is attached to the hoof of the horse (see translation at claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing, an upper side (1.2) opposing the underside (1.1)”);
A first leg (2) arranged at a first side of the dividable horseshoe (see figure 1), wherein the first leg: extends along a first curved path from the shoe forward end to the shoe rearward end (see id.); and defines a first apex area corresponding to a portion of the first leg in which a first apex position is defined (see id.), wherein the first apex position is spaced transversely furthest from a centerline of the dividable horseshoe in a first direction (see id.);
A second leg (2’) arranged at a second side of the dividable horseshoe (see id.), wherein the second leg: extends along a second curved path from the shoe forward end to the shoe rearward end (see id.); and defines a second apex area corresponding to a portion of the second leg in which a second apex position is defined (see id.), wherein the second apex position is spaced transversely furthest from a centerline of the dividable horseshoe in a second direction that is opposite the first direction (see id.);
Wherein A maximum shoe width location of the dividable horseshoe is defined between the first and second apex positions of the first and second legs (see id.);
A bridge (3) arranged between and connected respective forward ends of the first and second legs (see id.), wherein the bridge defines: a first bridge segment arranged on a first side of a longitudinal centerline of the dividable horseshoe (see id.); a second bridge segment arranged on a second side of the longitudinal centerline of the dividable horseshoe (see id.); and a segment of maintaining material (formed by 5) extending transversely between the first and second bridge segments (compare figure 1, with Applicant’s figure 1a; see also Luber translation at paragraph [0022]) and connecting the first and second bridge segments to each other (see figure 1);
A first set of nail holes (8 on 2) defined by three nail holes arranged at the first leg (see figure 1); and
A second set of nail holes (8 on 2’) defines by three nail holes arranged at the second leg (see id.);
Wherein the first and second sets of nail holes provide securing positions for securing the dividable horseshoe to the hoof (See id. and translation at paragraph [0020]), and the first bridge segment or the second bridge segment or both being configured to be cut or sawed through to permit the shoe to follow lateral and medial changes in the hoof and to stimulate blood circulation in the horse (note this is an intended use limitation, and the translation at paragraph [0025] describes ref. 5 being severed by means of a suitable tool and the translation at paragraphs [0003] and [0005]-[0006] describes the horseshoe allowing widening of the hoof, thus, ref. 5 along the first or second bridge segment is capable of being cut or sawed through to permit the shoe to follow lateral and medial changes in the hoof and to stimulate blood circulation in the horse), each of the first bridge segment and the second bridge segment forming a respective physical marker running perpendicular to an outer circumference and an inner circumference of the shoe (see Fig. 1).
Although Luber does not expressly teach that the first and second sets of nail holes are each defined by at least four nail holes, such a modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, it being well-known in the art that the number of nail holes may vary and provides no inventive concept. Increasing the number of nails of Luber would provide a more secure fastening of the horseshoe to the hoof, so as to further ensure the horseshoe does not become inadvertently detached during use. Applicant’s Specification provides no criticality of the number of nails, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 35, Luber teaches that at the first leg, at least one nail hole of the first set of nail holes is arranged in the first apex area (see figure 1, noting that the scope of the “area” has not been defined beyond “corresponding to a portion of the first leg in which a first apex position is defined,” and could accordingly span substantially the length of the first leg); and at the second leg, at least one nail hole of the second set of nail holes is arranged in the second apex area. See figure 1, noting that the scope of the “area” has not been defined beyond “corresponding to a portion of the second leg in which a second apex position is defined,” and could accordingly span substantially the length of the second leg.
Claim 36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber (DE 10 2008 060198 A1, USPTO human translation provided on PTO-892) in view of Bergeleen (US 6236973).
Re Claim 36, Luber teaches that the securing positions are provided at the forward half of the horseshoe (see figure 1), including: at the first leg, at least one nail hole of the first set of nail holes is arranged in the first apex area (see id.); and at the second leg, at least one of the second set of nail holes is arranged in the second apex area. See id. Luber does not expressly teach the remaining limitations.
Bergeleen, similarly directed to a horseshoe, the horseshoe comprising a shoe forward end, a shoe rearward end, a ground-facing surface, a support surface, first and second legs each defining apex areas as claimed, a bridge defining first and second bridge segments and a segment of maintaining material (compare figure 1, with Applicant’s figure 1a), first and second sets of nail holes (60) each defined by at least four nail holes (see figure 1) arranged at the first and second legs, respectively (see id.), wherein the first and second sets of nail holes provide securing positions for securing the dividable horseshoe to the hoof (see id., 2:53-57, and 4:64-5:8), teaches that it is known in the art to have the securing positions be provided at both the forward and rearward halves of the horseshoe (see figure 1), including: at the first leg, at least one of the first set of nail holes is arranged in the rearward half of the horseshoe and at least one of the first set of nail holes is arranged in the first apex area (compare figure 1, with Applicant’s figure 1a); and at the second leg, at least one of the second set of nail holes is arranged in the rearward half of the horseshoe and at least one of the second set of nail holes is arranged in the second apex area. Compare figure 1, with Applicant’s figure 1a.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Luber to have the securing positions be provided at both the forward and rearward halves of the dividable horseshoe, including: at the first leg, at least one of the first set of nail holes is arranged in the rearward half of the dividable horseshoe and at least one of the first set of nail holes is arranged in the first apex area; and at the second leg, at least one of the second set of nail holes is arranged in the rearward half of the dividable horseshoe and at least one of the second set of nail holes is arranged in the second apex area, as taught by Bergeleen, in order to space the nail holes so as to prevent the rear portions of the left and right wings from becoming dislodged from the hoof during use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot in view of Strandell et al. (US 4268948), thus, please see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643